Citation Nr: 0613145	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-31 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel




INTRODUCTION

The veteran had active service from October 1966 to September 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In a November 2003 letter, the RO advised the veteran that a 
decision on his claim for service connection of sores on his 
feet had been deferred.  The claims file reflects that no 
adjudication of this claim has ensued.  This matter is 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim.

2.  By an unappealed rating decision dated in September 2002, 
the RO declined to reopen a previously disallowed claim of 
entitlement to service connection for diabetes mellitus.

3.  Evidence submitted subsequent to the September 2002 RO 
rating decision is duplicative, cumulative, or redundant of 
the evidence of record at the time of the last final denial 
of the claim, and does not raise a reasonable possibility of 
substantiating the claim for service connection of diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  The September 2002 RO rating decision is final.  38 
U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2001).  

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for diabetes 
mellitus is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  While the VCAA does not serve as a basis to 
reopen a claim (unless new and material evidence is 
presented), the law does include the enhanced duty to notify.

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in September 2003, 
the RO advised the veteran of VA's duties under the VCAA and 
the delegation of responsibility between VA and the veteran 
in procuring the evidence relevant to the claim, including 
which portion of the information and evidence was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The RO advised the veteran of the information and 
evidence necessary to reopen his previously disallowed claim 
for service connection of diabetes mellitus.  The RO noted 
that the new and material evidence must show that this 
disease was incurred in or aggravated by the veteran's active 
military service-which are unestablished facts necessary to 
substantiate his claim for service connection.  In addition, 
the Board observes that the veteran has clearly articulated 
his contention that he is entitled to service connection for 
diabetes mellitus based on presumptive service connection.  
To that end, he has submitted evidence that reportedly shows 
that he had diabetes within the statutorily prescribed one-
year presumptive period following his discharge from service.

The Board acknowledges that the September 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2005).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
The RO asked the veteran for all the information and evidence 
necessary to reopen his claim-that is, evidence of the type 
that should be considered by VA in assessing his claim.  A 
generalized request for any other evidence pertaining to the 
claim would have been superfluous and unlikely to lead to the 
submission of additional pertinent evidence.  Therefore, it 
can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the instant appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  To the extent that any concerns raised in 
Dingess/Hartman are present, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(providing that where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  In this regard, since the claim is not 
found to be reopened by way of the submission of new and 
material evidence, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the veteran.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the January 
2004 rating decision, February 2004 rating decision, and 
August 2004 Statement of the Case (SOC), which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence used to 
reach that decision.  The August 2004 SOC provided the 
veteran with notice of all the laws and regulations pertinent 
to his claim, including the law and implementing regulations 
of the VCAA.  Therefore, the Board concludes that there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187. 

The Board finds that the requirements under the law as 
pertains to new and material evidence claims have been met.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2005).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  

A review of the claims file reveals that the veteran's 
original claim for service connection of diabetes mellitus 
was denied by the RO in an October 1973 rating decision on 
the basis that this disease was not shown in service or the 
presumptive period.  In a letter dated in October 1973, the 
RO advised the veteran of the denial of service connection 
and advised him of his procedural and appellate rights.  The 
veteran, however, did not appeal the decision and it became 
final in October 1974.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1973).  In a September 2002 rating 
decision, the RO declined to reopen the previously disallowed 
claim on the basis that the newly submitted evidence did not 
bear directly and substantially upon the issue of service 
connection for diabetes.  The RO advised the veteran that in 
order to reopen his claim, he should submit treatment reports 
showing that his diabetes was actually diagnosed in 1968.  In 
a letter dated in September 2002, the RO advised the veteran 
of the denial of service connection and enclosed VA Form 4107 
which explained the veteran's procedural and appellate 
rights.  The veteran, however, did not appeal the decision 
and it became final on September 9, 2003.  38 U.S.C. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001).  On September 18, 2003, the RO received the instant 
claim to reopen. 

Evidence associated with the claims file prior to the RO's 
last final denial of the claim in September 2003 follows.

Service medical records showed no complaints or findings 
referable to diabetes during service.  

A post service private hospital discharge summary in June 
1973 showed that the veteran was hospitalized for an 
unrelated incident during which time it was also noted that 
the veteran was a diabetic.  The final diagnoses included 
diabetes mellitus.  A July 1973 report on a medical 
examination prepared by Dr. A.L. noted a diagnosis of 
diabetes mellitus, juvenile type.  In a July 1973 report on a 
medical examination, Dr. H.A. reported that in 1970, the 
veteran developed moderately severe labile diabetes mellitus.  
Dr. H.A. provided a diagnosis of diabetes mellitus, 
moderately labile, fairly well-controlled with insulin and 
orinase. 

In the veteran's original application for compensation 
benefits filed in August 1973, he maintained that he was 
first diagnosed in March 1970, but he felt that he had 
diabetes much earlier.

In the September 1973 VA examination report, the veteran 
reported that he became sick in March 1970 and it was 
discovered later that month that he had diabetes.  He further 
reported that he was hospitalized in April 1970 to regulate 
his insulin.  A diagnosis of diabetes mellitus was noted.  

In a January 2002 note, Dr. A.L. noted that the onset of the 
veteran's diabetes was on October 4, 1968. The note was 
limited to that statement without any basis for it.

A June 1970 letter from the Department of the Army noted that 
the veteran was medically disqualified for retention in the 
U.S. Army Reserve and therefore must be discharged from the 
reserves. 

In the veteran's second application for compensation benefits 
filed in January 2002, he maintained that he was unaware that 
if diabetes had its onset within 12 months from the date of 
discharge that he would be entitled to service-connected 
disability benefits.  He referenced Dr. A.L.'s January 2002 
note as proof that his diabetes had its onset on October 4, 
1968. 

The August 2002 VA examination report showed that the veteran 
reported that his diabetes had its onset in 1968.  The VA 
examiner provided a diagnosis of diabetes mellitus type II.

In the September 2002 RO denial it was noted that the 
evidence included a statement from Dr. A.L. that the 
veteran's diabetes had its onset in October 1968 and that to 
reopen his claim he needed treatment reports showing his 
diabetes was actually diagnosed in 1968. 

Evidence associated with the claims file after the last RO 
final denial in September 2002 follows.  

In an April 1970 letter, Dr. H.A. reported that the veteran 
was hospitalized from April 2, 1970 through April 9, 1970 
because of "newly discovered diabetes mellitus."  Dr. H.A. 
indicated that he did not believe that the veteran would be a 
candidate for military service.  

A duplicate of the June 1970 letter from the Department of 
the Army was submitted.  Other records from the Department of 
the Army noted that the veteran was subject to annual active 
duty for training and that he was discharged from annual 
training in June 1970 due to a physical disqualification.  

In an October 2003 statement, Dr. A.L. reported that he first 
examined the veteran in 1973.  Dr. A.L. noted that the 
veteran had a four year history of diabetes and indicated 
that the veteran advised him that the date of onset of this 
disease was on October 4, 1968.  A "physician's statement 
for diabetes" was included.  In a December 2003 note, 
accompanied by a duplicate of Dr. A.L.'s July 1973 report on 
a medical examination, Dr. A.L. noted that the veteran had 
adult type I diabetes with complications.  In a January 2004 
note, Dr. A.L. similarly provided that the veteran's diabetes 
was adult onset. 

In the March 2004 Notice of Disagreement, the veteran 
maintained that he had diabetes during the first 12 months of 
his discharge from active service and that he was 
hospitalized but he could not obtain the hospital records 
because they had been destroyed.  In the August 2004 
Substantive Appeal, the veteran similarly noted that "[t]he 
records from the hospital immediately after discharge [had] 
been destroyed." 

The Board finds that the June 1970 letter from the Department 
of the Army and Dr. A.L.'s July 1973 report on a medical 
examination are duplicates of evidence previously considered 
by agency decision makers.  Additional records from the 
Department of the Army are cumulative and redundant of prior 
evidence that showed that the veteran was medically 
disqualified for retention in the reserves in June 1970.  Dr. 
H.A.'s April 1970 letter is cumulative and redundant of 
evidence of record at the time of the last final RO denial of 
the claim that showed that he reported that the veteran 
developed diabetes in 1970.  Dr. A.L.'s October 2003 
statement and December 2003 and January 2004 notes are 
cumulative and redundant of his earlier statements of the 
veteran's history which were before the RO at the time of the 
last final denial that reflected the history that the veteran 
was diagnosed with diabetes and that he reported that this 
disease had its onset on October 4, 1968.  Treatment records 
showing an actual diagnosis in 1968 have still not been 
submitted.  The veteran's contentions set forth in the Notice 
of Disagreement and Substantive Appeal are cumulative and 
redundant of prior evidence for the same reason.  In 
addition, the veteran's assertion that medical records 
showing his treatment for diabetes immediately after service 
have been destroyed to the extent it is being offered as 
credible proof of the occurrence of the claimed event does 
not constitute "existing evidence" within the definition of 
'new and material evidence.'  As such, the newly submitted 
evidence does not raise a reasonable possibility of 
substantiating the claim for service connection of diabetes 
mellitus.  Accordingly, having determined that new and 
material evidence has not been submitted, the claim is not 
reopened.


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for diabetes 
mellitus is not reopened.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


